DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 9/3/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations wireless slave device, setting device, analysis management device, detection unit, analysis unit , wireless communication unit, wireless master device, power supply unit, learning device data transfer unit, characteristic value extraction unit (see claims 1 and 14), similarity selection unit, prediction notification unit, background information registration unit (see claim 2) and wireless relay device (see claim 13) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” or “device” coupled with functional 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 and 12-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: detection unit: microphone (ref 105)
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: wireless slave device, setting device, analysis management device, analysis unit , wireless communication unit, wireless master device, power supply unit, learning device data transfer unit, characteristic value extraction unit (see claims 1 and 14), similarity selection unit, prediction notification unit, background information registration unit (see claim 2) and wireless relay device (see claim 13). Specifically while block diagrams are provided there is no disclosure as to whether these units are purely in hardware, software, or some combination. Furthermore the block diagrams simply show "boxes" as each unit and fail to clarify this. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, due to the 112 f interpretation above there is insufficient written description for the following limitations: wireless slave device, setting device, analysis management device, analysis unit , wireless communication unit, wireless master device, power supply unit, learning device data transfer unit, characteristic value extraction unit (see claims 1 and 14), similarity selection unit, prediction 
Dependent claims 2-6 and 12-13 inherit the indefiniteness of the claims on which they depend and therefore are also rejected under 35 U.S.C. 112 a. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations wireless slave device, setting device, analysis management device, detection unit, analysis unit , wireless communication unit, wireless master device, power supply unit, learning device data transfer unit, characteristic value extraction unit (see claims 1 and 14), similarity selection unit, prediction notification unit, background information registration unit (see claim 2) and wireless relay device (see claim 13) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While there are block diagrams with references numbers for these limitations, this does not provide sufficient structure, as it is unclear if the “units” and “devices” are hardware, software or some combination. claims 1-6 and 12-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term "similar to the characteristic value" in claim 2 is a relative term which renders the claim indefinite.  The term "similar to the characteristic value" is not defined by the claim, the 
Claim 2 recites “notifies the background information” which is generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 also recites "when the background information notified by the prediction notification unit is edited", however there is no editing claimed, and therefore there is no occurrence of editing to trigger such a limitations, rendering the claim indefinite.
Claim 3 recites "notifies the registered characteristic value" which is generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 3 recites the limitation "the background information". There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the registered characteristic value". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the learning result". There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear what result this would refer to as there is one set in the "learning result setting unit" and "a learning result" from the characteristic value extraction unit. 
The term "typical data" in claim 5 is a relative term which renders the claim indefinite.  The term "typical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "typical characteristic" in claim 5 is a relative term which renders the claim indefinite.  The term "typical" is not defined by the claim, the specification does not provide a standard for 
Claim 6 recites the limitation "the learning data". There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear what data this would refer to as multiple places refer to data and are creating/extracting data as part of a learning determination.
Claim 6 recites the limitation "the sound indicating the state" in.  There is insufficient antecedent basis for this limitation in the claim. First it is unclear if this is the same sound as previously defined. Further, it is unclear what state would be “the” state. 
Claim 6 recites the limitations "the sound obtained" and "a sound generated" There is insufficient antecedent basis for this limitation in the claim, as it introduces further uncertainty as to which sounds are referenced, as a further sound is introduced. 
The term "normal state" in claim 6 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 recites "the wireless master device receives from the wireless slave device and…" which is generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically it is unclear what is received, as it could be something specific, or potentially the data managed later in the claim. 
Claim 12
Claim 12 recites the limitation "extracted from the data".  There is insufficient antecedent basis for this limitation in the claim. Multiple instances of data have been defined, and therefore it is unclear what data is used for extraction. 
Claim 12 recites the limitation "the analysis result".  There is insufficient antecedent basis for this limitation in the claim, as only a learning result is defined in claim 1.  
Claim 13 recites the limitation "the data".  There is insufficient antecedent basis for this limitation in the claim. Multiple instances of data have been defined, and therefore it is unclear what data is “the data”. 
Claim 13 recites the limitation "the wireless slave devices".  There is insufficient antecedent basis for this limitation in the claim, as this is a plural and only a single slave device has been defined.  
Dependent claims 2-6 and 12-13 inherit the indefiniteness of the claims on which they depend and therefore are also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the sheer number of indefiniteness issues in the claims any further interpretation of the claims is as best understood. The Examiner notes that due to the indefiniteness rejections above, there is no reasonable interpretation in view of art possible for claims 3-6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 12-14
Claim 1 is directed to a system, which would fall into a statutory category of invention. However the system is employed to detect a state, analyze the state by setting a learning result, determining a difference, and extracting a characteristic value. This is taken under step 2a prong one to be abstract, and specifically mathematical concepts (i.e. comparisons). Under step 2a prong two, there is not taken to be any integration into a practical application, as nothing is done with this data other than communication. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the claimed communication via wireless slave and master devices is no more than computer automation of communication, which the courts have taken to not be more than the abstract idea itself.
Dependent claims 2-6 and 12-13 fail to incorporate limitations amounting to significantly more than the abstract ideas of claim 1. Specifically claims 2-5 and 12-13 further define the algorithm performed and are abstract themselves. Claim 6 defined a type of data used, but as no collection of said data is claimed it is no more than reading the data from a repository and therefore it is also abstract. 
Claim 14 is directed to a device, which would fall into a statutory category of invention. However the device comprises “units” employed to detect a state, analyze the state by setting a learning result, determining a difference, and extracting a characteristic value. This is taken under step 2a prong one to be abstract, and specifically mathematical concepts (i.e. comparisons). Under step 2a prong two, there is not taken to be any integration into a practical application, as nothing is done with this data other than communication. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the claimed communication is no more than computer automation of communication, which the courts have taken to not be more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shinohara (US 2017/0195823).
The Examiner notes that due to the indefiniteness rejections above, any interpretation in view of art is as best understood. 
Regarding claim 1: Shinohara discloses an automatic inspection system comprising: 
a wireless slave device; a setting device capable of communicating with the wireless slave device; and an analysis management device capable of communicating with the setting device (Shinohara paragraph 0003 where a sensor networks is described with each of these parts paragraph 0011),
wherein the wireless slave device includes 
a detection unit that detects a state of an inspection target object (Shinohara paragraph 0011 where sensors are disclosed), 
an analysis unit that transmits the detected state of the inspection target object to the setting device as learning data (Shinohara paragraph 0011 where the communication part is disclosed paragraph 0014 where a characteristic portion is a learning data), causes the setting device to set a learning result regarding the state of the inspection target object, and obtains, as an analysis result, a degree of difference between the state of the inspection target object detected by the detection unit and the where threshold determinations are difference determinations) 
a wireless communication unit that wirelessly transmits data including the analysis result to a wireless master device that collects the analysis result (Shinohara abstract, 0011, 0035, 0043), and 
a power supply unit that supplies power to the detection unit, the analysis unit, and the wireless communication unit (Shinohara paragraph 0044), 
the setting device includes 
a learning data transfer unit that transfers the learning data received from the wireless slave device to the analysis management device, and a learning result setting unit that sets the learning result transmitted from the analysis management device in the analysis unit of the wireless slave device (Shinohara paragraph 0043), and 
the analysis management device includes 
a characteristic value extraction unit that extracts a characteristic value characterizing the state of the inspection target object from the learning data transferred from the setting device, and transmits the extracted characteristic value to the setting device as a learning result (Shinohara paragraph 0011, 0021, 0042, 0048-0049).
Regarding claim 2: Shinohara discloses the limitations of claim 1 as described above. Shinohara also discloses the analysis management device includes a similarity selection unit that transmits, to the setting device, background information that is similar to the characteristic value (Shinohara paragraph 0013 where reference data is background information), is associated with a registered characteristic value registered in the analysis management device, and indicates a status of the wireless slave device installed on the inspection target object (Shinohara paragraphs 0048-0051 where a threshold comparison is a similarity comparison and such a result is transmitted), and 
where the significant section selection is the “editing” as best understood).
Regarding claim 12: Shinohara discloses the limitations of claim 1 as described above. Shinohara also discloses the wireless master device receives from the wireless slave device and manages data including the analysis result, and publishes a determination result of the inspection target object determined from the analysis result extracted from the data based on a request from a monitoring terminal that monitors the state of the inspection target object to the monitoring terminal (Shinohara paragraph 0048-0051).
Regarding claim 13: Shinohara discloses the limitations of claim 12 as described above. Shinohara also discloses the wireless master device that instructs, for a plurality of the wireless slave devices, a transmission order of the data including the analysis result (Shinohara paragraph 0086 where order is given); and a wireless relay device that is arranged between the wireless master device and the wireless slave devices and wirelessly transmits, to the wireless master device, the data received from the wireless slave devices according to the transmission order (Shinohara paragraph 0004, 0037-0038).
Regarding claim 14: Shinohara discloses a wireless slave device comprising: 
a detection unit that detects a state of an inspection target object (Shinohara paragraph 0011 where sensors are disclosed); 
an analysis unit that transmits the detected state of the inspection target object to a setting device as learning data (Shinohara paragraph 0011 where the communication part is disclosed paragraph 0014 where a characteristic portion is a learning data), and obtains, as an analysis result, a degree of where threshold determinations are difference determinations); 
a wireless communication unit that wirelessly transmits data including the analysis result to a wireless master device that collects the analysis result (Shinohara abstract, 0011, 0035, 0043); and 
a power supply unit that supplies power to the detection unit, the analysis unit, and the wireless communication unit (Shinohara paragraph 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896